DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 15 objected to because of the following informalities:  The newly added limitations of claim 15 are not underlined.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 7, 12-14, and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Publication No. 20190349881) in view of Wong et al. (US Publication No. 20190182794).

As to claims 1, 7, and 13, Choi teaches a method comprising: receiving, by a user equipment, positioning configuration information from a base station or location server while in a radio resource control connected (RRC_connected) mode (fig. 10, RRC connection established, receive positioning configuration, pp0090); transitioning to an RRC_idle or RRC_inactive mode, while saving said positioning configuration information (fig.10, Connection released, UE is moved to idle mode, pp0118, and pp0121); receiving, by the user equipment, a paging message comprising an indication to perform positioning measurement (fig. 10, RRC connection established, receive positioning configuration, pp0090, pp0118, Based on the positioning configuration, the NB-IoT UE 1002 can decide autonomously by applying the criteria in the messages from the E-SMLC 1008 to perform the requested measurements either in idle mode or connected mode, and pp0085); receiving a reference signal for positioning from the base station (fig. 10, pp0091, the measurement may depend on the NB-IoT Positioning Reference Signal (NPRS) subframe configuration received for the OTDOA reference cell and neighbor cells); performing positioning measurements, based at least in part on the positioning configuration information and the reference signal, while in the RRC_idle or RRC_inactive mode (fig. 10, pp0090, then the NB-IoT UE may decide to perform the measurements in idle mode, request for location information LPP message comprising a request for positioning measurements and a narrowband (NB) response time to provide the positioning measurements, and pp0091); and sending a location report to the base station or location server while remaining in the RRC_idle or RRC_inactive mode (fig. 10, pp0140, enter an idle state in response to reception of the RRC connection release message; after entry into the idle state, perform measurements indicated by the request for location information LPP message; and transmit, to the location server at expiry of or before the NB response time, at least one LPP Provide Location Information message containing the positioning measurements); and forward the location report from the user equipment to a location server (fig. 1, fig. 10, pp0140, enter an idle state in response to reception of the RRC connection release message; after entry into the idle state, perform measurements indicated by the request for location information LPP message; and transmit, to the location server at expiry of or before the NB response time, at least one LPP Provide Location Information message containing the positioning measurements). However, Choi fails to explicitly teach receiving, by the user equipment in the RRC_idle or RRC_inactive mode paging message.
In an analogous field of endeavor, Wong teaches receiving, by the user equipment in the RRC_idle or RRC_inactive mode paging message (fig. 6, #6b, #6c, #6d, and pp0057, pp0060, UE in the suspend mode wakes up to check for paging messages during Paging Occasions and to perform PRS measurements, and pp0071). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Choi with the teachings of Wong to achieve the goal of efficiently and reliably providing communication device with good power efficiency and are able to operate with extended coverage in a communication system (Wong, pp0003).
As to claims 6 and 12, Choi in view of Wong teaches the limitations of the independent claims as discussed above. Choi further teaches wherein said positioning configuration information comprises observed time difference of arrival (OTDOA) and reference signal (RS) for positioning configuration information (fig. 10, pp0091, pp0088, the location server may transmit via the eNB a OTDOA-RequestLocationInformation IE when OTDOA is to be used for position determination), and wherein said positioning measurements are reference signal time difference (RSTD) measurements (fig. 10, pp0091, the NB-IoT UE may decide to measure the RSTD in idle mode).  
As to claim 14, Choi in view of Wong teaches the limitations of the independent claims as discussed above. Choi further teaches wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to (fig. 2, #200, and pp0033): receive a request from the location server for a position of the user equipment (fig. 10, RRC connection established, request location information, pp0090).  
As to claim 18, Choi in view of Wong teaches the limitations of the independent claims as discussed above. Choi further teaches wherein said positioning configuration information comprises observed time difference of arrival (OTDOA) and reference signal (RS) for positioning configuration information (fig. 10, pp0091, pp0088, the location server may transmit via the eNB a OTDOA-RequestLocationInformation IE when OTDOA is to be used for position determination).

Claim 4, 10, 16, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Publication No. 20190349881) in view of Wong et al. (US Publication No. 20190182794) and further in view of Gunnarsson et al. (US Publication No. 20200053555).

As to claims 4 and 10, Choi in view of Wong teaches the limitations of the independent claims as discussed above. However fails to explicitly teach further comprising: receiving an identity (ID) from a predetermined set reserved for positioning; and including the ID with the location report sent to the base station or location server.
 In an analogous field of endeavor, Gunnarsson teaches further comprising: receiving an identity (ID) from a predetermined set reserved for positioning (fig. 1, fig. 6, pp0090, LPP:ECID-RequestLocationlnformation message to configure the wireless communication device 330 with what measurements and location information are needed); and including the ID with the location report sent to the base station or location server (fig. 1, fig. 6, pp0090, ECID-ProvideLocationlnformation message). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Choi and Wong with the teachings of Gunnarsson to achieve the goal of efficiently and reliably enhancing measurement period for positioning during the response time in idle mode in a wireless communication system (Gunnarsson, pp0042).
As to claim 16, Choi in view of Wong teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to: send an identity (ID) from a predetermined set reserved for positioning to the user equipment; and include the ID with the location report forwarded to the location server.  
In an analogous field of endeavor, Gunnarsson teaches wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to: send an identity (ID) from a predetermined set reserved for positioning to the user equipment (fig. 1, fig. 6, pp0090, LPP:ECID-RequestLocationlnformation message to configure the wireless communication device 330 with what measurements and location information are needed); and include the ID with the location report forwarded to the location server (fig. 1, fig. 6, pp0090, ECID-ProvideLocationlnformation message). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Choi and Wong with the teachings of Gunnarsson to achieve the goal of efficiently and reliably enhancing measurement period for positioning during the response time in idle mode in a wireless communication system (Gunnarsson, pp0042).
As to claim 17, Choi in view of Wong teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to: forward the ID to the location server to enable the location server to recognize that the location report is from a user equipment in an RRC_idle or RRC_inactive mode.  
In an analogous field of endeavor, Gunnarsson teaches wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to: forward the ID to the location server to enable the location server to recognize that the location report is from a user equipment in an RRC_idle or RRC_inactive mode (fig. 1, fig. 6, pp0090, ECID-ProvideLocationlnformation message, and pp0024). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Choi and Wong with the teachings of Gunnarsson to achieve the goal of efficiently and reliably enhancing measurement period for positioning during the response time in idle mode in a wireless communication system (Gunnarsson, pp0042).

Claim 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Publication No. 20190349881) in view of Wong et al. (US Publication No. 20190182794) and further in view of Jen (US Publication No. 20100323719).

As to claim 5 and 11, Choi in view of Wong teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the location report is sent using a data transmission scheme during random access procedure.
In an analogous field of endeavor, Jen teaches wherein the location report is sent using a data transmission scheme during random access procedure (fig. 1, pp0036, pp0038, UE may perform a random access procedure for transmitting a positioning measurement report to the network). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Choi and Wong with the teachings of Jen to achieve the goal of efficiently enhancing positioning measurement in a wireless communications system and reliably reporting positioning information in a timely manner to avoid delay (Jen, pp0010).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Publication No. 20190349881) in view of Wong et al. (US Publication No. 20190182794) and further in view of Jen (US Publication No. 20100323719) and Liu et al. (US Publication No. 20210045083).

As to claim 19, Choi in view of Wong and Jen teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the data transmission scheme is an early data transmission scheme or small data transmission scheme.
In an analogous field of endeavor, Liu teaches wherein the data transmission scheme is an early data transmission scheme or small data transmission scheme (fig. 13, pp0071, pp0072, the eNB 902 includes information that indicates early data transmission (EDT) to instruct the UE to initiate a random access procedure with EDT). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Choi, Wong, and Jen with the teachings of Liu to achieve the goal of efficiently and reliably enhancing bandwidth utilization, thereby reducing system resource overhead and power consumption of the UE (Liu, pp0042).

Claim 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Publication No. 20190349881) in view of Wong et al. (US Publication No. 20190182794) and further in view of Gunnarsson et al. (US Publication No. 20200053555) and Shan et al. (US Publication No. 20170188270).

As to claim 20, Choi in view of Wong teaches the limitations of the independent claim as discussed above. However fails to explicitly teach further comprising: 5Application No. 16/703,051Docket No.: NC315632-US-NPreceive an identity (ID) from a predetermined set reserved for positioning; and in response to determining the apparatus has moved to another cell served by another base station, send the location report with the ID to the other base station.
In an analogous field of endeavor, Gunnarsson teaches further comprising: 5Application No. 16/703,051Docket No.: NC315632-US-NPreceive an identity (ID) from a predetermined set reserved for positioning (fig. 1, fig. 6, pp0090, LPP:ECID-RequestLocationlnformation message to configure the wireless communication device 330 with what measurements and location information are needed); and send the location report with the ID to the [a] base station (fig. 1, fig. 6, pp0090, ECID-ProvideLocationlnformation message). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Choi and Wong with the teachings of Gunnarsson to achieve the goal of efficiently and reliably enhancing measurement period for positioning during the response time in idle mode in a wireless communication system (Gunnarsson, pp0042). However, they failed to explicitly mention that in response to determining the apparatus has moved to another cell served by another base station, send the location report with the ID to the other base station.
In an analogous field of endeavor, Shan teaches in response to determining the apparatus has moved to another cell served by another base station, send the location report with the ID to the other base station (fig. 3, fig. 4, pp0067, after handover is complete, the source MME or the MSC Server can send a Subscriber Location Report carrying the identity of the MSC Server to a gateway mobile location center (GMLC) associated with the source or target side). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Choi, Wong, and Gunnarsson with the teachings of Shan to achieve the goal of efficiently and reliably supporting location continuity in a wireless communication system (Shan, pp0067).

Claim 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Publication No. 20190349881) in view of Wong et al. (US Publication No. 20190182794) and further in view of Rezaiifar et al. (US Patent No. 6526030).

As to claim 15, Choi in view of Wong teaches the limitations of the independent claims as discussed above. However fails to explicitly mention that wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to: recognize the location report from the user equipment in RRC_idle or RRC_inactive mode via an RRC suspend identity.
In an analogous field of endeavor, Rezaiifar teaches wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the apparatus to: recognize the location report from the user equipment in RRC_idle or RRC_inactive mode via an RRC suspend identity (fig. 8C, col. 16, lines 47-65, while in suspend mode, send a suspended location update message to the base station). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Choi and Wong with the teachings of Rezaiifar to achieve the goal of efficiently and reliably providing a communication system with efficient use of available resources and increasing the overall efficiency of the data communication system (Rezaiifar, col. 2, lines 40-46).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645